PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). The appellant claims that he did not receive proper notice of a hearing on his motion to hold appellee in contempt for failure to provide him the agreed visitation with his daughter. At a hearing set by appellee to strike the case from a trial calendar, the trial court ruled on the earlier filed motion for contempt. We are advised by appellant himself that he testified as to the matter of visitation and thus the issues were addressed at the hearing. It is appellant’s duty to provide this court with a record which demonstrates the error complained of. Without a record we cannot determine whether the appellant objected at the hearing to the court’s determination of the matter of visitation. By failing to object or by proceeding with the substance of the motion, appellant *1185would have waived any objections to lack of notice. Without a proper record we also cannot determine whether the court erred in the substance of the order entered.
Finally, we note that appellee has conceded in her answer brief that the trial court does have continuing jurisdiction over this matter.
DELL, WARNER and POLEN, JJ., concur.